UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pene e een ee eee en eee ee renee ene eee ene ene een nee xX
HIBAH T. LEE,
Plaintiff, ORDER FOR WRIT
OF HABEAS CORPUS
-against-
“JOHN DOE” ORANGE COUNTY JAIL, “JOHN Case No. 20-cv-6176(CS)

DOE” ORANGE COUNTY FACILITY (Administration),
ANTHONY M. MELE (Corrections Administration)

>» SERGEANT KISZKA #134,

Defendants.

Upon application of Langdon C, Chapman, County Attorney, by Anthony F. Cardoso,
_ Assistant County Attorney, the attorneys for the defendants Orange County Jail, Anthony M.
Mele, and Sergeant Kiszka #134, sued in their individual capacities, having come before this
court for an order requiring that plaintiff, Hibah T. Lee be produced by the Dutchess County Jail
for a telephonic court appearance in the above matter, to be conducted on une 7, 2021 at 10:00
_ AM, so that said person may appear in accordance with law in the above-entitled cause.
WHEREFORE, the Clerk is hereby ordered to issue a Writ of Habeas Corpus directed to
the Superintendent of the Dutchess County Jail, or any other authorized officer, to produce
HIBAH T. LEE (#2021-00000106), now confined at the Dutchess County Jail, 150 North
_ Hamilton, Poughkeepsie, NY 12601, to produce HIBAH T. LEE for a telephonic court

appearance, beginning on June 7, 2021, at 10:00 a.m. until the conclusion of the court

 
appearance, or at any time thereafter as the Court may direct.

Dated: White Plains, New York
May Z , 2021
SO ORDERED:

HON. CATHYSEIBEL
United States Magistrate Judge

 
Case 7:20-cv-06176-CS Document 19 Filed 05/25/21 Page 1 of 1

Orange County
_ COUNTY ATT ORNEY ©

Langdon Cc. Chapman -
Orange County Attorney

 

STEVEN M. NEUHAUS
County Executive Orange County Government Center
255-275 Main Street
Goshen, New York 10924

” Family Law Unit
Sharon Worthy-Spiegl Kimberly Van Taaster
Deputy County Attorney Chief Assistant Connty Alitamey

Family Law &> Juvenile Justice

Municipal Law Unit

TEL: (45) 291-3150 THI: (645) 291-2650
PAK: (845) 378-2374 FAX: (45) 366-9161
May 25, 2021
Via ECF Filing

- Hon. Cathy Seibel
United States District Court Judge
United States Courthouse ,
500 Pearl Street, Room 1950
New York, NY 10007

Re: Hibah T. Lee v. John Doe, et al.
Docket No.: 20-cv-6176(CS)

" Dear Judge Seibel:

This office represents defendants Anthony M. Mele and Sergeant Keith Kiszka in the
above-referenced action. As discussed with Chambers, please see the enclosed Proposed Order
for a Writ of Habeas Corpus. The Dutchess County Jail and U.S. Marshall’s Service indicated
they require such an order before producing Mr. Lee for the Court’s ordered telephone
conference on June 7, 2021.

Thank you for your consideration of this matter.

Respectfully submitted,
ANTHONY F, CARDOSO
Assistant County Attorney

Encl.

Ce:

Hibah Lee (via U.S. Mail)

#202 1-00000106

Dutchess County Jail

150 North Hamilton
Poughkeepsie, NY 12601

 
